Citation Nr: 0827450	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-37 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for scar on the left 
great toe.

2.  Entitlement to an initial evaluation in excess of 0 
percent for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976 and May 1979 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to service connection 
for a scar on the left great toe, hypertension, and coronary 
artery disease.

In May 2007, the RO granted service connection for 
hypertension, assigning a 0 percent rating, and granted 
service connection for coronary artery disease, assigning a 
10 percent rating.  The veteran filed a notice of 
disagreement with this decision in June 2007.

The issues of entitlement to an initial evaluation in excess 
of 0 percent for hypertension and 10 percent for coronary 
artery disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record shows competent and credible findings of a 
lacerated left great toe in service, no intervening injury to 
the left great toe, and current findings of a scar on the 
left great toe.


CONCLUSION OF LAW

A scar on the left great toe was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a scar on his left 
great toe.  He indicates that he dropped an axe on his left 
great toe in service and had it sutured at the VA Medical 
Center in Roseburg, Oregon in 1981.  He recalled that he 
removed the sutures himself 10 days later; his DD-Form 214 
shows that he was a medical specialist in service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record does not show any treatment of a lacerated left 
big toe in service.  The VA Medical Center in Roseburg, 
Oregon submitted a copy of the veteran's military 
identification card that was dated in April 1981 but had no 
other records for the veteran.  The veteran indicated that 
the copy of his Active Duty Military Identification card 
submitted by the Roseburg VA Medical Center shows he applied 
for treatment in 1981 and that either the physician did not 
make a progress note or it was discarded.

The veteran is competent to state that injured his left great 
toe in service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   He also has a medical background; so he is shown to 
be competent to make medical findings to some extent.  
Additionally, there is no reason shown to doubt his 
credibility.  He has consistently maintained that he 
lacerated his left big toe in service and received sutures at 
the VA Medical Center in Roseburg in 1981.  Thus, even though 
there is no medical documentation, the Board accepts as fact 
that the veteran lacerated his left great toe in service.

An August 2004 VA examination report shows the veteran's 
reports of lacerating his left toe in April 1981 that was 
caused by an axe to the toe.  The examiner found that the 
veteran had a scar located on the left great toe that was 
level and measured 2.2 cm by 0.1 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, Keloid formation, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The diagnosis was scar on the left toe.

Given the veteran's credible and competent reports of his 
left great toe being lacerated in service, the lack of 
evidence of any intervening injury to the left big toe, and 
current findings of a scar on the left great toe, all doubt 
is resolved in the veteran's favor that his current scar is 
related to an in-service injury.  38 C.F.R. § 3.102.    

For these reasons, service connection for a scar on the left 
great toe is warranted.

The veteran's service connection claim for scar on the left 
great toe has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 



ORDER

Entitlement to service connection for a scar on the left 
great toe is granted.


REMAND

In May 2007, the RO granted service connection for 
hypertension, assigning a 0 percent rating, and granted 
service connection for coronary artery disease, assigning a 
10 percent rating.  The veteran filed a notice of 
disagreement with these assigned ratings in June 2007.  Thus, 
he should be issued a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his representative 
addressing its assignment of a 0 percent 
rating for hypertension and 10 percent 
rating for coronary artery disease in May 
2007.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in which 
he may file a substantive appeal. See 38 
C.F.R. § 20.302(b).  Thereafter, if an 
appeal has been perfected, these issues 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


